Judge Birch
delivered the opinion of the court.
According to the statement which ha's been furnished in this case, the plaintiff was prevented from complying with his verbal agreement, by the interference of the defendant’s wife. Assumpsit, therefore, was the proper remedy.
Upon the other point presented, although the instructions given by the court, in lieu of those refused, was rather unperspicuously drawn, it cértainly did not present the case of the plaintiff in a more favorable point of view than was warranted by the contradictory state of the testimony—presented as above. The jury having found for him under such circumstances, to interfere with their verdict would be to run counter to the spirit of all previous decisions of this court upon similar questions. The judgment of the circuit court is therefore affirmed.